UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PARTNER REINSURANCE COMPANY LTD.,

                                 Plaintiff,

                         -v-

 RPM MORTGAGE, INC., LENDUS, LLC,
 ERWIN ROBERT HIRT, TRACEY HIRT, and
 THE ROBERT HIRT AND TRACEY NAJARIAN
 HIRT REVOCABLE LIVING TRUST,

                                 Defendants.


 LENDUS, LLC,

                                 Counterclaim Plaintiff,                   18 Civ. 5831 (PAE)

                         -v-                                                     ORDER

 PARTNER REINSURANCE COMPANY LTD.,

                                 Counterclaim Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Court has received, and thanks counsel for, the letter setting forth the parties'

availability for a bench trial in this case. Dkt. 154. In light of that availability and the parties'

current estimate of the trial's length, the Court hereby tentatively schedules trial in this case for

the period between December 9 and 23, 2021. Although the parties should treat those dates as

firm, and reserve the full period for purposes of their preparation, given the uncertainty presented

by the pandemic, the Court's criminal calendar, and the December holidays, the need may arise

to modify this schedule at some point, including by completing most of the trial during the above

window, while postponing some portion until early 2022.
       In light of the above trial schedule, the Court hereby extends the deadline for the parties'

submission of a joint proposed pretrial order-and all other filings required by the Court's

Individual Rule 5 relating to bench trials, including motions in limine-from July 29, 2021 until

October 28, 2021. Oppositions to motions in limine are due by November 4, 2021. A final

pretrial conference in this case is hereby scheduled for November 22, 2021 at 2:00 p.m.

        SO ORDERED.




                                                             United States District Judge
Dated: July 9, 2021
       New York, New York




                                                 2
